DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?

  Yes claims 1, 14 and 20 are directed towards a method, system and a non-transitory computer-readable medium respectively.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claims are directed to an abstract idea.

	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1, 14 and 20 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper and as such is directed toward and abstract idea. The claim consists of determining based on sensor data, an event that triggered the control signal. This is similar to a human reading sensor data and determining an event that triggered a signal based on the sensor data, for instant sensor data may determine an object that caused the vehicle to stop. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1, 14, 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include receiving sensor data collected by a first vehicle prior to a control signal subsequently generated by a controller of the first vehicle and transmitting instruction to cause the sensor data collected based on the determined event to cause the sensor data collected by a second sensor of the second autonomous vehicle to be adjusted. The receiving and transmitting are considered merely data gathering which is insignificant extra solution and routine data collection. The processor and the communication device are considered at the apply it level technology. The sensors are considered generic linking.
Thus, it is clear that the abstract idea is merely implemented on a computer at the “apply it level”, which is indicative of the abstract solution having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1,14 and 20 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The processor and communication device are considered at the apply it level technology. The sensors is considered generic linking. The receiving and transmitting steps referred to above are insignificant extra-solution activity, are not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
CONCLUSION
Thus, since claims 1,14 and 20: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that the claims are directed towards non-statutory subject matter.
The camera or LIDAR sensor of claims 3 and 16 are considered generic linking. 
The determined event of claims 4 and 17 is considered part of the abstract idea that defines the event determined by a human.
Claim 7 further defines the determined event which is considered part of the abstract idea and further defines the instruction transmitting which is part of the insignificant extra solution data gathering. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
The generating step in claim 10 is considered part of the abstract idea, similar to a human generating an instruction based on sensor data. 
Claims 11 and 18 further defines the determined event which is part of the abstract idea. 
Claims 12 and 19 further defines the instruction transmitting which is part of the insignificant extra solution data gathering.
The sensors in claim 13 are considered generic linking. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valois (US9840256).
Regarding claim 1, Valois teaches a computer-implemented method for autonomous vehicle operation, the method comprising: 
receiving, by a processor, sensor data collected by a first sensor of a first autonomous vehicle during navigation of the first autonomous vehicle through a particular location and prior to a control signal subsequently generated by a controller of the first autonomous vehicle (col 10 lines 4-22 disclosing the predictive configuration system “processor” identifies the lighting conditions such as extremely dark condition. According to the determined conditions “event”, the AV is slowed down “control signal”, i.e., the processor identifies the lighting condition before the control signal at the location. See also col 11 lines 10-30 disclosing the processor identifying imminent lighting conditions based on raw sensor data. See also col 9 lines 45 disclosing a particular location where the imminent condition is identified); 
determining, by the processor and based on the sensor data, an event that triggered the control signal (col 10 lines 4-22 disclosing the predictive configuration system “processor” identifies the conditions such as extremely dark condition, that causes the AV to be slowed down, i.e., determine based on the sensor data the event that triggered the control signal); 
and transmitting to a second autonomous vehicle, by a communication device coupled to the processor, an instruction, based on the determined event, to cause the sensor data collected by a second sensor of the second autonomous vehicle to be adjusted during navigation of the second autonomous vehicle in the particular location (col 9 lines 45 disclosing receiving and sending data to other AVs or to a backend server regarding the imminent lighting conditions. The second AV receives location information of the first AV and accordingly the predictive sensor configuration system “processor” adjusts the sensor data of the second AV. This is interpreted as the processor transmits the sensor configuration adjustment during the navigation of the second AV at a particular location).
Regarding claim 2, Valois teaches the method of claim 1, wherein the control signal is generated to: 
stop or slow the first autonomous vehicle (col 10 lines 4-22 disclosing the control signal is to slow down the AV);
 (b) divert the first autonomous vehicle from the particular location;
 or (c) transfer control of the first autonomous vehicle to a user.

Regarding claim 3, Valois teaches the method of claim 1, wherein the first sensor of the first autonomous vehicle includes at least one of a camera or a LIDAR sensor (col 10 lines 4-22 disclosing the sensor is at least a Lidar). 

Regarding claim 4, Valois teaches the method of claim 1, wherein the determined event includes at least one of:
(i) a deviation above a threshold of a field of view of the first sensor;
(ii) a lighting condition occurring in the field of view of the first sensor (col 7 lines 40-55 disclosing lighting condition occurring in the field of view of the first sensor);
(iii) a characteristic of the particular location;
(iv) a direction of navigation of the first autonomous vehicle; or
(v) a time of day associated with the navigation of the first autonomous vehicle through the particular location.

Regarding claim 7, Valois teaches the method of claim 4, wherein the determined event includes the lighting condition occurring in the field of view of the first sensor, and wherein the instruction is to cause the sensor data collected by the second sensor of the second autonomous vehicle to be disregarded (col 9 lines 45 disclosing disregarding portions of the sensor’s field. Col 10 lines 4-22 disclosing when a sensor is determined to be unusable based on the lighting conditions, to prioritize data from unaffected sensors, i.e., disregard the sensor data).

Regarding claim 10, Valois teaches the method of claim 1 wherein the instruction is a first instruction and further including: 
generating, by at least one of (i) the processor or (ii) a processor of the second autonomous vehicle, a second instruction to cause, after occurrence of the event, the adjustment of the sensor data collected by the second sensor to be reversed (figure 4B and col 10 lines 30-39 disclosing the predictive configuration system “processor” reverts the setting of the sensor to default settings after the anomaly have passed, i.e., after occurrence of the event). 

Regarding claim 11, Valois teaches the method of claim 1, wherein the determined event includes a lighting condition of a surface in the particular location, the lighting condition including at least one of a glare or a reflection (at least col 3 lines 22-30 disclosing the lighting condition is a reflection from a surface at a particular location. See also col 8 lines 24-35 disclosing determining reflective anomalies using a submap, the reflective anomaly could be a reflective surface).

Regarding claim 12, Valois teaches the method of claim 11, wherein the instruction to is to cause at least a portion of the sensor data collected by the second sensor of the second autonomous vehicle from the surface to be disregarded (col 9 lines 45 disclosing disregarding portions of the sensor’s field).

Regarding claim 13, Valois teaches the method of claim 1, wherein the first sensor is the same as the second sensor (col 17 lines 4-50 disclosing the anomaly can be identified by a Lidar sensor “first sensor” and the anomaly can be received from the forward vehicle which is interpreted as the vehicle that identified the anomaly. The second sensor which is also defined to be a Lidar are changed based on the lighting conditions identified by the first sensor, i.e., the second sensor is the same as the first sensor).
	Claims 14-17, 18, 19 are rejected for similar reasons as claims 1-4, 11, 12 see above rejection. Valois teaches machine readable instructions executed on a computer, see col 4 lines 40-60.
	Claim 20 is rejected for similar reasons as claim 1, see above rejection. Valois teaches machine readable instructions executed on a computer, see col 4 lines 40-60.
					Response to Arguments
	Applicant’s arguments filed on 09/19/2022 have been fully considered but they are not persuasive. 
	With respect to applicant’s arguments regarding the restriction, Examiner has provided proof that the identified species require separate classification search and different field of search, furthermore, the search and reference used to reject each species would not be applicable to another species. For instance: a direction of navigation of the first autonomous vehicle would be classified in G05D1/0214 for avoiding certain navigational areas, a lighting condition occurring in the field of view of the first sensor would be classified in B60W2555/20 for ambient conditions, a deviation above a threshold of a field of view of a sensor would be classified in B60W2050/0215 for sensor failure, a characteristic of a particular location would be classified under G05D2201/0216 or G05D2201/0216 for warehouse or office locations, a time of day associated with the navigation of the first autonomous vehicle through a particular location may be classified in G05D1/0214.
	In response to applicant’s argument that species iv and v do not pose a burden on the examiner, comparing either one of these species to the other three species would require extensive search and causes serious search burden.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	US20200183386 disclosing changing sensor setting at a particular location due to sun.
	US20200264619 disclosing spaciotemporal events that influence vehicle and causes deceleration at a certain location and routes to avoid the location.
	US20210229681 disclosing determining sun glare at and adjusting the sensor data based on the determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664